internal_revenue_service national_office technical_advice_memorandum may number release date index uil no case mis no tam-106637-03 taxpayer's name taxpayer's address taxpayer's identification no date of death date of conference legend spouse decedent date child child class a stock class b stock x revocable_trust date dollar_figurea family_foundation dollar_figureb tam-106637-03 issue if a_trust for the benefit of spouse is funded in part with stock that has never paid dividends does that portion of the trust qualify for the federal estate_tax_marital_deduction as qualified_terminable_interest_property qtip under sec_2056 of the code conclusion the entire qualified marital trust including the portion of the trust funded with non-dividend producing stock qualifies for the federal estate_tax_marital_deduction under sec_2056 facts decedent a resident of died on date survived by spouse child and child decedent’s assets at the time of his death included shares of class a stock and class b stock of x a closely-held corporation decedent executed revocable_trust on date revocable_trust generally provides that all assets other than two pecuniary distributions of class a stock and class b stock equal to decedent’s available exemption from the generation-skipping_transfer_tax shall be distributed to the qualified marital trust article dollar_figure of revocable_trust sets forth the provisions governing the qualified marital trust article provides that all the net_income shall be paid to spouse article provides in part that the trustee shall pay to spouse such sums of principal as the trustees deem necessary for spouse’s health support or maintenance in her accustomed manner of living article i provides that upon spouse’s death the trustee shall distribute the sum of dollar_figurea to family_foundation provided that such distribution be reduced by any gifts made by decedent or spouse to family_foundation prior to their deaths article ii provides that spouse shall have a limited testamentary_power_of_appointment over the remaining trust assets other than class a stock and class b stock spouse is authorized to exercise the power_of_appointment in favor of any one or more of decedent’s issue the spouses of decedent’s issue or any charitable organizations in any amounts or proportions tam-106637-03 article ii provides for the alternate disposition of the remaining trust assets in the event spouse fails to effectively exercise her limited testamentary_power_of_appointment article entitled general trust provisions provides in part that despite any other provision of this agreement to the contrary marital_deduction qualification all provisions of this agreement shall be construed and applied so that the gifts to the qualified marital trust shall be capable of qualifying for the marital_deduction and any provision of this agreement incapable of being so construed or applied shall be inapplicable to such gifts and trust the trustee shall not exercise any power under this agreement other than the power to make an election under sec_2056 of the internal_revenue_code in a manner that would disqualify all or any portion of the gifts to the qualified marital trust for the marital_deduction spouse shall have the right at any time to require the trustee of the qualified marital trust to make the trust assets productive or to convert the trust assets into productive assets intent regarding class a stock and class b stock i intend that while x is a privately held company all class a stock will be retained in the qualified marital trust or restricted trusts for the benefit of child and her issue and all class b stock will be retained in the qualified marital trust or restricted trusts for the benefit of child and her issue accordingly i have authorized the disposition of such stock only under very limited circumstances article enumerates certain provisions that apply to the exercise of all trustee functions under this agreement included among these provisions is a proviso regarding shares of class a stock and class b stock article v f addresses extraordinary stock decisions related to the shares of class a stock and class b stock article v f defines extraordinary stock decisions as all determinations by the trustee in connection with any sale redemption conversion exchange or other_disposition of shares of either class a stock or class b stock article v f provides in part that while x is a privately owned company no extraordinary stock decision shall be made without the concurrence of shareholders holding at least of all shares of class a stock and class b stock taken collectively including the shares affected by such decision tam-106637-03 article dollar_figure provides that except as otherwise limited by this agreement the trustees shall have the following powers or where so provided duties exercisable without approval order or license of any court principal and income to allocate receipts and disbursements between principal and income in the trustee’s discretion without limiting the generality of the foregoing the trustee shall have the power to allocate expenses of administration of the trust to income or principal or partly to each in such manner as the trustee deems advisable provided that the trustee shall have no power to allocate to income an amount of administration_expenses that would constitute a material limitation on the rights or interests of my wife or any charitable_beneficiary within the meaning of the treasury regulations under sec_2056 and or of the internal_revenue_code pursuant to the terms of revocable_trust the qualified marital trust was funded with both income producing assets and shares of class a stock and class b stock on decedent’s federal estate_tax_return form_706 decedent’s estate claimed a marital_deduction under sec_2056 for the entire qualified marital trust in the amount of dollar_figureb law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or a resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving tam-106637-03 spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse will be considered to have a qualifying_income_interest_for_life if the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that in general the principles outlined in sec_20_2056_b_-5 relating to whether the spouse is entitled_for_life to all the income from a_trust qualifying for a marital_deduction under sec_2056 are applicable in determining whether the spouse is entitled to all the income from the property as required under sec_2056 sec_20_2056_b_-5 provides that if an interest is transferred in trust the surviving_spouse is regarded as entitled_for_life to all the income from the property only if the spouse has that degree of beneficial_enjoyment of the property which is accorded to a person who is unqualifiedly designated as a life_beneficiary the requisite degree of enjoyment is given only if it was the decedent’s intention as manifested by the instrument and surrounding circumstances that the property should produce for the surviving_spouse during life such an income or that the spouse should have such use of the property as is consistent with the value of the corpus and with its preservation sec_20_2056_b_-5 provides that a trustee’s power to retain the trust assets which consist substantially of unproductive property will not disqualify the spouse’s lifetime income_interest if the applicable rules for the trust administration require or permit the spouse to require that the trustee either make the property productive or convert it into productive property within a reasonable_time sec_20_2056_b_-5 provides that the spouse’s lifetime income_interest will be disqualified if the primary purpose of the trust is to safeguard the property without providing the spouse with the required beneficial_enjoyment such trusts include those that expressly provide for the accumulation of income and those that indirectly accomplish a similar purpose the example is given in which the corpus of a_trust consists substantially of property unlikely to be income producing during the spouse’s life and the spouse cannot compel the trustee to convert or otherwise deal with the property as described in sec_20_2056_b_-5 such a_trust would not meet the requisite standards for deductibility tam-106637-03 as a general_rule interpretation of a_trust instrument must be made under the law of the jurisdiction governing the agreement 964_f2d_959 9th cir 94_tc_666 under law trusts are interpreted by ascertaining the intent of the settlor as expressed in the language used in the trust instrument where possible effect should be given to all words in the trust instrument in this case the central issue is whether the shares of class a stock and class b stock held as part of the qualified marital trust qualify for the marital_deduction article dollar_figure of revocable_trust provides that spouse is entitled to all of the net_income of the qualified marital trust as well as discretionary distributions of principal article dollar_figure provides that despite any other provision to the contrary spouse has the right at any time to require the trustee of the qualified marital trust to make the trust assets productive or to convert the trust assets into productive assets thus although shares of class a stock and class b stock comprise a portion of the assets held in the qualified marital trust the terms of revocable_trust expressly grant spouse the power to make those assets productive as contemplated under sec_20_2056_b_-5 article dollar_figure provides that the trustees may dispose_of the shares of class a stock and class b stock only under limited circumstances this provision does not mean that there are no circumstances under which the trustees may dispose_of the shares of class a stock and class b stock rather spouse’s right under article dollar_figure to make the trust assets productive is one of the limited circumstances under which the trustee may dispose_of shares of class a stock and the class b stock article v f defines extraordinary stock decisions as all determinations by the trustee if spouse exercises her right under article dollar_figure to compel the trustees to make the class a stock and class b stock productive or to convert those shares into productive assets spouse and not the trustees will have made a determination in connection with the disposition of shares thus the requirements set forth in article v f do not limit or usurp spouse’s productive property power we believe the terms of revocable_trust are not ambiguous even if the language of the trust instrument were deemed to be ambiguous we could look to the first two sentences of article as an aid in trust construction see revrul_75_440 1975_2_cb_372 those sentences generally provide that i all provisions of revocable_trust shall be construed so that the gifts to the qualified marital trust shall tam-106637-03 be capable of qualifying for the marital_deduction and ii the trustee shall not exercise any power in a manner that would disqualify all or any portion of the gifts to the qualified marital trust for the marital_deduction given the statements of intent contained in the savings clauses and the overall construction of revocable_trust we would interpret the language of revocable_trust in such manner as to provide that the trustee of the qualified marital trust may dispose_of the shares of class a stock and class b stock if spouse exercises her power to make those assets productive based on the foregoing we conclude that the entire qualified marital trust including the shares of class a stock and class b stock qualifies for the estate_tax_marital_deduction under sec_2056 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
